Citation Nr: 0309070	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

3.  Entitlement to effective date earlier than January 10, 
2002 for the assignment of a 10 percent rating for loss of 
smell. 

4.  Entitlement to effective date earlier than January 10, 
2002 for the assignment of a 10 percent rating for residuals 
of nasal obstruction status post septo-rhinoplasty.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli


INTRODUCTION

The veteran had active service from February 1982 to February 
1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied service connection for headaches and declined to 
reopen a previously denied claim of service connection for 
sinusitis.  In December 2000, the veteran attended a hearing 
before C.W. Symanski, who is the Veterans Law Judge rendering 
the final determination in this claim, and who was designated 
by the Chairman to conduct that hearing.  38 U.S.C.A. 
§ 7102(b) (West 2002).  The Board remanded the case to the RO 
in May 2001 for further development.  The RO has continued 
the denials, and returned the case to the Board for further 
appellate review.

The Board notes that the issue of entitlement to service 
connection for headaches is addressed in the remand following 
this decision.  The Board further notes that, as addressed in 
the remand below, the veteran has initiated an appeal on the 
issues of entitlement to effective date earlier than January 
10, 2002 for the assignment of a 10 percent rating for loss 
of smell, and a 10 percent rating for residuals of nasal 
obstruction status post septo-rhinoplasty.  These issues are 
listed on the title page for procedural purposes only.

The Board finally notes that, construing the allegations of 
record liberally, the veteran appears to be requesting a 
reopening of his previously denied claim of entitlement to 
service connection for rhinitis.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed July 1985 rating decision, the RO denied 
a claim of entitlement to service connection for sinusitis on 
the basis that there was no competent evidence of a chronic 
sinusitis disability.

2.  The additional evidence associated with the claims folder 
since the July 1985 RO rating decision is not new and 
material as it does not show evidence of a current sinusitis 
disability.


CONCLUSIONS OF LAW

1.  The July 1985 decision denying service connection for 
sinusitis is final.  38 U.S.C.A. § 4004 (West 1982); 38 
C.F.R. § 19.129(a) (1985).

2.  The evidence added to the record subsequent to the RO's 
July 1985 rating decision is not new and material; the claim 
is not reopened.  38 U.S.C.A. §§ 1131, 5107, 7108 (West 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  In 
May 2001, the Board remanded this claim, in part, for RO 
consideration of the VCAA in the first instance.  

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

Throughout the claims process, the RO has sent the veteran 
correspondence which advised him of the types of evidence and 
information needed to substantiate his claim.  By means of a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC'S), the RO has periodically notified the 
veteran of the evidence obtained and reviewed in denying his 
claim.  By letter dated September 25, 2001, the RO sent the 
veteran a letter notifying him of the section 5103 
requirements which included the general duties on the part of 
the veteran and VA in developing this claim and a description 
of the development conducted in this case.  In an SSOC dated 
November 26, 2002, the RO specifically notified the veteran 
of his need to submit evidence of current treatment for 
sinusitis.  The Board finds that these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records, and all 
available VA clinical records identified by the veteran as 
relevant to his claim on appeal.  The veteran has not 
indicated having filed a claim with the Social Security 
Administration, nor identified any additional records which 
may be in the possession of a federal agency.  The provisions 
of 38 U.S.C.A. § 5103A(c), therefore, have been satisfied.  
The veteran has not identified any pertinent evidence and/or 
information in the possession of a private entity, and the 
provisions of 38 U.S.C.A. § 5103A(b) are not applicable.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  VA has no duty to provide a medical 
examination or obtain medical opinion absent a reopening of 
the claim.  See 38 C.F.R. § 3.159(c)(2) (2002).  Nonetheless, 
the RO did obtain medical opinion in this case and that 
examination report, dated May 2002, is adequate for rating 
purposes.  38 C.F.R. § 4.2 (2002).  Additionally, the RO has 
obtained the veteran's current records of treatment which 
include an x-ray finding negative for chronic sinusitis.  The 
Board finds that sufficient evidence exists to reach a 
decision on this claim, and that the RO has had the 
opportunity to review all of the evidence in the first 
instance.  Based upon the above, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim.  The 
veteran has been provided proper notice and opportunity to 
present evidence and argument in support of his claim.  

Review of the record indicates that a claim for service 
connection for sinusitis was previously denied by RO decision 
dated July 1985.  The veteran was provided notice of that 
decision on July 25, 1985, but he did not initiate an appeal.  
That decision is final.  38 U.S.C.A. § 4004 (West 1982); 38 
C.F.R. § 19.129(a) (1985).  As a general rule, once a claim 
has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).  However, if the claimant can thereafter present new 
and material evidence of the previously disallowed claim, 
then the claim shall be reopened and the former disposition 
of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 
2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  
The Board notes that a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 2002).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  The benefit of the doubt rule, however, does not 
apply to a new and material evidence analysis.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  VA has defined 
competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The evidence considered by the RO in its July 1985 decision 
included pre-service medical records which showed the 
veteran's treatment for allergies and open reduction of old 
nasal fracture with septoplasty prior to service.  His 
service medical records revealed continued treatment for 
allergies.  He underwent a revision of the septoplasty, and 
his continued complaint of nasal obstruction was variously 
diagnosed as allergic rhinitis, non-allergic rhinitis, and 
vasomotor rhinitis treated with Beclomethasone nasal spray.  
In May 1984, he was treated for maxillary sinusitis.  A May 
28, 1984 narrative summary indicated a diagnosis of "ACUTE 
LEFT MAXILLARY SINUSITIS" while an x-ray examination report 
in June 1984 was interpreted as showing bilateral maxillary 
disease.  In August 1984, a sinus x-ray examination was 
negative.  His separation examination, dated November 1984, 
noted moderate nasal congestion, but no diagnosis of 
sinusitis was given.  His initial VA examination, dated May 
1985, revealed his complaint of "[s]inusitis - difficulty 
breathing," but his physical examination found no evidence 
of sinusitis disease.

By means of a rating decision dated July 1985, the RO denied 
a claim of entitlement to service connection for sinusitis on 
the basis that the veteran's in service symptoms were shown 
to be acute and transitory in nature with no current evidence 
of disability.

In March 1998, the veteran requested that the claim for 
entitlement to service connection for sinusitis be reopened.  
The matter initially before the Board does not concern 
whether the veteran has submitted evidence sufficient to 
warrant a revision of the previous denial, but whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2002).  See generally 55 Fed. 
Reg. 19088, 19089 (May 8, 1990).  In order to reopen the 
claim, the veteran must cure the previous evidentiary defect 
by presenting new and material evidence on the issue of 
whether he manifests current sinusitis disability.

The non-duplicative newly submitted evidence includes the 
veteran's argument and testimony that his in-service septo-
rhinoplasty resulted in a small hole causing him sinus drip 
and chronic infections.  He described his sinusitis as 
manifested by sinus drainage, sore throats and frontal 
headaches which he had self-treated with over-the-counter 
medications in service and thereafter.  He had been offered 
nasal sprays, and surgery was recommended.  His VA outpatient 
clinic records reflect his report of breathing difficulties 
and nasal congestion.  His clinical records document his 
treatment for sinus congestion, epistaxis of the left 
nostril, left nasal deviation with anosmia, allergic 
rhinitis, non-allergic rhinitis, upper respiratory infection 
(URI), and a narrowed left nasal vestibule secondary to 
scarring.  He voiced complaint of having sinusitis, but no 
diagnosis of sinusitis was offered.  A May 1999 VA x-ray 
sinus examination revealed very minimal mucosal thickening in 
the base of the axillary antra, but no evidence of acute or 
significant chronic sinusitis.  VA examination in May 2002, 
which included review of the contents of the claims folder, 
resulted in the following opinion: 

I was asked to give an opinion in this case, 
which is as follows: This patient has a severe 
nasal deformity and severe symptoms without 
chronic sinusitis or allergy.  He has failed 
to improve on medical therapy.  He is very 
symptomatic and had nasal and septal 
reconstruction followed by severe 
postoperative epistaxis and heroic therapy 
with a Reuter balloon.  The deformities of the 
nose are well described in the operative 
report.  This patient does suffer from 
postoperative sequelae of nasal and sinus 
surgery which have produced nasal dyspnea 
which is complete and anosmia, which is 
complete.  There is confirmatory evidence by 
history, physical examination and chart that 
supports the opinion given in today's exam, 
and these symptoms are likely related to the 
service connected surgery.

None of the VA clinical records demonstrate that the veteran 
currently manifests sinusitis disability.  Undoubtedly, he 
does manifest numerous nasal symptoms which have been deemed 
of service connected origin, to include lateral wall collapse 
of the nose, severe nasal deformity, valve area obstruction, 
deviated septum, hyperplastic end turbinates, poly beak 
deformity of the supratip area, concave deformity of the 
right nasal bone and convex of the left nasal bone.  However, 
there is no medical diagnosis of current sinusitis disease.  
Rather, an x-ray examination taken in May 1999 was negative 
for chronic sinusitis.  In May 2002, a VA examiner examined 
both the veteran and the contents of the claims folder in 
arriving at the conclusion that the veteran does not manifest 
a chronic sinusitis condition.  As this newly submitted 
medical evidence does not demonstrate current treatment for 
sinusitis, it is not material to the issue in question and 
does not afford a basis upon which the veteran's claim may be 
reopened. 

The veteran's statements and hearing testimony since the July 
1985 decision are new in the sense that he has provided his 
opinion that he manifests chronic sinusitis as a result of a 
small hole in the nose.  Otherwise, he has merely reiterated 
his belief that he manifests a current sinusitis disability.  
His complaint of sinus drainage, sore throats and frontal 
headaches are credible and corroborated by the documentation 
of record.  However, such symptoms have been attributed to 
causes other than sinusitis, to include rhinitis and upper 
respiratory infections.  In fact, the Board has liberally 
construed the veteran's allegations as raising a claim to 
reopen a previously denied claim for service connection for 
rhinitis, and has referred the issue to the RO for 
appropriate action.  The Board does not, however, find the 
veteran competent to self-diagnose his symptoms as sinusitis.  
See generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, the clinical record recording his complaint of 
sinusitis does not amount to an actual diagnosis.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Because the 
veteran's opinion is not supported by medical expertise, it 
is not probative of the issue at hand, namely whether he has 
a current sinusitis disability.  Therefore, the statements do 
not afford a basis upon which the veteran's claim may be 
reopened.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions in matters requiring medical expertise cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108).  The Board finds that no new and material evidence 
has been presented sufficient to reopen the claim of service 
connection for sinusitis.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for sinusitis is not reopened.




REMAND

By remand dated May 2001, the Board ordered that the veteran 
be afforded VA examination to ascertain the nature and 
probable etiology of his headaches.  The VA examination 
report, dated May 2002, does not address the etiology of the 
veteran's headaches, and is inadequate for rating purposes.  
38 C.F.R. § 4.2 (2002).  The issue, therefore, is remanded to 
the RO for compliance with the Board's May 2001 remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that, in December 2002, the veteran 
filed a timely Notice of Disagreement (NOD) regarding the 
effective date assigned by the RO for his residuals of nasal 
fracture and surgery.  The RO accepted the NOD as timely, but 
was unable to issue an SOC prior to certifying the case to 
the Board.  This issue is remanded to the RO for issuance of 
an SOC in order to afford the veteran the opportunity to 
perfect his appeal on the issues of entitlement to an 
effective date earlier than January 10, 2002 for the 
assignment of a 10 percent rating for loss of smell and a 10 
percent rating for residuals of nasal obstruction status post 
septo-rhinoplasty.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the veteran's clinical 
records from the Columbia, South Carolina VA 
Medical Center since September 2001.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Thereafter, the veteran should be afforded a 
VA examination to ascertain the nature and 
probable etiology of his headaches.  The claims 
folder must be reviewed by the examiner prior to 
conducting the examination and the examiner should 
specifically note that the file has been reviewed.  
The examiner should provide opinion as to whether 
the veteran's headaches are at least as likely as 
not related to service or residuals of service 
connected nasal disability, to include lateral 
wall collapse of the nose, severe nasal deformity, 
valve area obstruction, deviated septum, 
hyperplastic end turbinates, poly beak deformity 
of the supratip area, concave deformity of the 
right nasal bone and convex of the left nasal 
bone.  The complete rationale for the opinion 
expressed should be provided.

4.  The RO should furnish the veteran and his 
accredited representative an SOC which advises him 
of the Reasons and Bases for denying his claims 
for entitlement to effective date earlier than 
January 10, 2002 for the assignment of a 10 
percent rating for loss of smell and a 10 percent 
rating for residuals of nasal obstruction status 
post septo-rhinoplasty.  The veteran should be 
afforded the opportunity to respond to the SOC, 
and advised of the requirements necessary to 
perfect his appeal.

5.  Following the completion of the above, the RO 
should readjudicate the claim of entitlement to 
service connection for headaches.  If the claim 
remains denied, the veteran and his representative 
should be furnished a Supplemental Statement of 
the Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



